Martin, J.
delivered the opinion of the court. Vacoune appealed from a decision of the police jury of Natchitoches, in laying a road, which he alleges is injurious to his interest. He does not pretend to be the owner of any part of the land over which the road complained of passes, and it is to such owner only, to whom the right of appeal from such a decision is given. Act of assembly, approved March 12, 1818, sec. 2, page 54.
The district court was, therefore, correct in decreeing that the appellant take nothing by his application and pay costs.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.